DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 14-20 directed to Group-II non-elected without traverse.  Accordingly, claims 14-20 been cancelled.
The application has been amended as follows: 
Claims 1, 8 and 21 are amended to incorporate the subject matter of claim 9
Claim 9 has been cancelled
New claim 28 has been added.
All of the above and below examiner’s amendment has been agreed upon with attorney Greg Hsu in an interview on 09/30/2021
See all claims below as amended:
“1. (Currently Amended) A method for forming a fin field effect transistor device structure, comprising:
forming a fin structure over a substrate;
forming an isolation structure surrounding the fin structure;
cleaning sidewalls of the fin structure;
depositing a silicon cap layer over the fin structure;
growing an oxide layer over the silicon cap layer, wherein the silicon cap layer is thinned after growing an oxide layer over the silicon cap layer;
forming a gate structure over the oxide layer across the fin structure;
growing a source/drain epitaxial structure beside the gate structure; and
forming a contact structure electrically connected to the gate structure,
wherein the silicon cap layer and the fin structure are made of the same material.

2. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 1, further comprising:
trimming the fin structure to narrow the fin structure,
wherein the isolation structure is vertically recessed after trimming the fin structure.

3. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 2, wherein after trimming the fin structure, the fin structure has a curved sidewall adjacent to the top surface of the isolation structure.

4. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 1, wherein after cleaning the sidewalls of the fin structure, the fin structure has a protruding portion adjacent to the top surface of the isolation structure.

5. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 1, further comprising:
forming an amorphous portion of the silicon cap layer over the isolation structure, wherein the amorphous portion of the silicon cap layer is in contact with the silicon cap layer over the fin structure.

6. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 5, wherein while forming an amorphous portion of the silicon cap layer over the isolation structure, the silicon cap layer over the fin structure is crystallized.

7. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 5, further comprising:
re-crystallizing the amorphous portion of the silicon cap layer to a poly-crystalline portion of the silicon cap layer.

8. (Currently Amended) A method for forming a fin field effect transistor device structure, comprising:
forming a fin structure protruding from a substrate;
forming a liner layer and an isolation structure surrounding the fin structure;
recessing the liner layer and the isolation structure;
growing a cap layer over the fin structure; 
forming a first gate dielectric layer covering the cap layer, the liner layer, and the isolation structure, wherein a portion of the cap layer is consumed;
forming a gate structure over the first gate dielectric layer across the fin structure;
growing source/drain epitaxial structures on opposite sides of the gate structure; and
forming a contact structure over the gate structure, 
wherein the cap layer and the fin structure are made of the same material.

9. (Cancelled)

10. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 8, wherein the cap layer has a first thickness before forming a first gate dielectric layer, the cap layer has a second thickness after forming a first gate dielectric layer, and the first thickness is greater than the second thickness.

11. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 8, wherein the cap layer has a protruding portion covering the liner layer and the isolation structure.

12. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 8, wherein the source/drain epitaxial structures are formed over the cap layer adjacent to the isolation structure. 

13. (Original) The method for forming the fin field effect transistor device structure as claimed in claim 8, further comprising:
removing the first gate dielectric layer and recessing the liner layer and the isolation structure; and
forming a second gate dielectric layer covering the fin structure and the isolation structure,
wherein the cap layer protrudes from a sidewall of the fin structure.

14-20.	 (Cancelled)

21. (Currently Amended) A method for forming a fin field effect transistor device structure, comprising:
forming a fin structure over a substrate;
forming a liner layer and an isolation structure surrounding a bottom portion of the fin structure;
cleaning the fin structure;
forming a cap layer over the fin structure and the liner layer;
depositing a gate dielectric layer over the cap layer and the isolation structure;
forming a work function layer and a gate electrode layer over the gate dielectric layer across the fin structure; and
forming a contact structure over the gate electrode layer,
wherein a thickness of the cap layer is reduced after depositing the gate dielectric layer, and 
wherein the cap layer and the fin structure are made of the same material.

22. (Previously Presented) The method for forming the fin field effect transistor device structure as claimed in claim 21,
wherein a sidewall of the cap layer is aligned with a sidewall of the liner layer after depositing the gate dielectric layer.

23. (Previously Presented) The method for forming the fin field effect transistor device structure as claimed in claim 21, wherein the liner layer and the isolation structure is recessed after cleaning the fin structure.

24. (Previously Presented) The method for forming the fin field effect transistor device structure as claimed in claim 21, further comprising:
trimming the fin structure before cleaning the fin structure,
wherein the liner layer and the isolation structure is recessed after trimming the fin structure.

25. (Previously Presented) The method for forming the fin field effect transistor device structure as claimed in claim 24, wherein the fin structure comprises a protruding portion after cleaning the fin structure, and the cap layer is formed over the protruding portion.

26. (Previously Presented) The method for forming the fin field effect transistor device structure as claimed in claim 24, wherein a middle portion of the fin structure is wider than a bottom portion of the fin structure.

27. (Previously Presented) The method for forming the fin field effect transistor device structure as claimed in claim 21, further comprising:
removing the gate dielectric layer,
wherein a protruding portion of the fin structure formed after removing the gate dielectric layer is separated from the liner layer.

 The method for forming the fin field effect transistor device structure as claimed in claim 8, wherein the cap layer and the fin structure are made of silicon.”
Status of Claims 
This office action considers claims 1-8, 10- 13 and 21-28 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 

The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
growing an oxide layer over the silicon cap layer, wherein the silicon cap layer is thinned after growing an oxide layer over the silicon cap layer;
forming a gate structure over the oxide layer across the fin structure;
growing a source/drain epitaxial structure beside the gate structure; and
forming a contact structure electrically connected to the gate structure,
wherein the silicon cap layer and the fin structure are made of the same material.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the 

The following is a statement of reasons for allowance for claim 8. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
forming a first gate dielectric layer covering the cap layer, the liner layer, and the isolation structure, wherein a portion of the cap layer is consumed;
forming a gate structure over the first gate dielectric layer across the fin structure;
growing source/drain epitaxial structures on opposite sides of the gate structure; and
forming a contact structure over the gate structure,
wherein the cap layer and the fin structure are made of the same material.” as recited in claim 8 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render 

The following is a statement of reasons for allowance for claim 21. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
depositing a gate dielectric layer over the cap layer and the isolation structure;
forming a work function layer and a gate electrode layer over the gate dielectric layer across the fin structure; and
forming a contact structure over the gate electrode layer,
wherein a thickness of the cap layer is reduced after depositing the gate dielectric layer, and
wherein the cap layer and the fin structure are made of the same material.” as recited in claim 21 in combination with other limitations of the claim. 

The most relevant prior art of references COLINGE et al. (US PGpub No: 2018/0019339 A1), in FIG. 1A-5, substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to 
Claims 2-7, 10-13 and 22-28 are allowed as those inherit the allowable subject matter from claim 1, 8 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHEIKH MARUF/Primary Examiner, Art Unit 2828